Case 1:17-cv-08125-LAP Document 26 Filed 08/01/19 Page 1 of 1

exhibit B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BILL CANNON, Case Now [cl P-ev-8 L25-LAP

Plaintiff, STIPULATION OF DISMISSAL

. WITH PREJUDICE

-agiinst-
Seu gays ys , : PCT Case

BUMBLE BEE FOODS, LLC,

 

Defendant.
iTIS HEREBY STIPULATED AND AGREED, by and among plainulf Bill

Cannon and defendant Bumble Foods. LLC. by and through their undersigned altorneys.

dyat the above-captioned action be. and hereby is. disnussed with prejudice pursuant lo

Rule dita ty Aii) of the Federal Rules of Civil Procedure. with each party to bear his

yits owl costs and attorneys” fees.

[ated Dol 4 26 2019 ela 2049

“idrad tdé2> , (I =

oe P. Lichowitz SX — Leot
[EBOWILEZ LAW FIRM. PLLC SDAON LE SSE RPC

: | Sunrise Plaza. Surte 301 S58 Lexinvton Ave. LO! EL.

Valles Stream NY {PSko Sew York, NY 10017

(216) 235-1660 (212) 590-5455

 

   
 

trorners for Plaouiff Bil Cannan itorners for Defendant Bumble Bee Foods
hie

Lethe: SO ORDERED):

Hlon, Judge Loretta A. Preska
tated States District Court Judge
